PER CURIAM.
On June 15, 1995, we issued for comment an amendment to the commentary to Canon 3D of the Florida Code of Judicial Conduct. The amendment was issued to eliminate confusion regarding what action a judge should take for an attorney’s or another judge’s misconduct. The change to the commentary provides as follows:
Commentary:
Appropriate action may include direct communication with the judge or lawyer who has committed the violation, other direct action if available, Mid or reporting the violation to the appropriate authority or other agency. If the conduct is minor, the Canon allows a judge to address the problem solely by direct communication with the offender. A judge having knowledge, however, that another judge has committed a violation of this Code that raises a substantial question as to that other judge’s fitness for office or has knowledge that a lawyer has committed a violation of the Rules of Professional Conduct that raises a substantial question as to the Imager’s honesty, trustworthiness or fitness as a lawyer in other respects, is required under this Canon to inform the appropriate authority. While worded differently, this Code provision has the identical purpose as the related Model Code provisions.
The time for filing comments regarding this amendment has now expired, and this Court has reviewed comments received. We hereby adopt the above amendment to the commentary of Canon 3D effective immediately.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, J.J.', concur.